DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, 16, 17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 have been amended to disclose “a rigid guide tube.”  There is no support for this limitation.  Applicant points to at least paragraphs [0124], [0157], [0161], 
Examiner’s position is the written description does not state the guide tube is “rigid” nor does it state the guide tube must be “rigid enough.”  The written description states “the user can force tube 50 to penetrate through soft tissue.” This is not the same as being “rigid” which is defined by being “unable to bend or be forced out of shape; not flexible.”  Further, even if the specification were to state “rigid enough,” this is not the same as “rigid” as it allows for non-rigid or flexible guide tubes with a certain degree of stiffness which would not be considered “rigid” by definition, but would be sufficient to penetrate tissue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moll et al (2011/0238083).

Regarding claim 4, Moll et al disclose wherein the one or more dilator tubes are non-disposable ([0320]).
Regarding claim 6, Moll et al disclose wherein the handle is removable (the handle is removable from the one or more dilator tubes (instrument removably coupleable), abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Abbate et al (2010/0211093).
Regarding claims 2 and 7-10, Moll discloses the invention substantially as claimed, but fail to explicitly disclose wherein the one or more dilator tubes includes at least two nested 
However, Abbate et al teach in the same medical field of endeavor, one or more dilator tubes includes at least two nested dilator tubes (figs.3a-3f; [0046]) which can be robotically controlled ([0045]); and at least three nested dilator tubes with differing diameters; a series of sequential dilator tubes having differing diameters (figs.3a-3f; [0046]); wherein the at least three dilator tubes are configured to create a portal into soft tissue, wherein the one or more dilator tubes create a portal into soft tissue, and wherein the portal is used minimally invasive screw insertion or insertion of a surgical implant ([0073]; [0074]); and wherein the at least one dilator tube is configured to resist radial compression ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotic system having a dilator of Moll et al as modified by Helmuth et al with at least two nested dilator tubes to create a portal for screw or implant insertion and resisting compression of Abbate et al as it would provide a collapsible tapered dilator while maintaining rigidity and a known structure for positioning an implant/screw into a tissue of interest as set forth in Abbate et al. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Sheldon et al (2012/0259219).

However, Sheldon et al teach in the same medical field of endeavor, wherein the one or more dilator tubes are disposable (disposable cartridge including dilator [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more dilator tubes of Moll et al with being disposable as it would provide a sterile structure to prevent the spread of disease as set forth in Sheldon et al.
Claims 11, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Helmuth et al (WO 2011/129894).
Regarding claims 11 and 21, Moll et al disclose a surgical robot system comprising: a robot base (fig.2); a robot arm coupled to the robot base, wherein movement of the robot arm is electronically controlled by a processor (movable support arm assembly 26, fig.2); an end-effector, coupled to the robot arm (instrument coupled by instrument driver mounting brace, fig.1. [0123] or similarly, fig.170), wherein the end-effector includes a rigid guide tube (puncturing the fossa ovalis location with a sharpened device, such as a needle or wire passed through the working lumen of the guide instrument, [0287], figs.166); and a plurality of tracking markers for tracking the movement of the end-effector in three dimensions ([0208] – localization system tracking x-y-z coordinates and orientation information, [0286];[0295] - embodiment of fig.166 may include a localization system; [0295] - more than one localization device may be coupled to the instrument along different positions of the instrument to allow for more complex monitoring of the position); and at least one dilator tube (dilator 539, position at a proximal end of the dilator tube.
However, Helmuth et al teach in the same medical field of endeavor, a dilator handle (1320, [0094], figs.13a-b) and wherein the device described may be configured for robotic use ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dilator tubes having a handle configured to be grabbed by a physician with the handle being positioned at a proximal end of the dilator tube of Helmuth et al as it would provide the option for automated or manual intervention to provide dilation as set forth in conventional dilation tubes as provided by Helmuth et al (fig.13a). 
Regarding claim 17, Moll et al disclose wherein the end-effector is configured to automatically move to coincide with a desired trajectory ([0286]).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Helmuth et al (WO 2011/129894) as applied to claim 11 above, and further in view of Abbate et al (2010/0211093) and still further in view of Fung et al (2011/0276075).
Regarding claims 12 and 13, Moll et al as modified by Helmuth et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the at least one 
However, Abbate et al teach in the same medical field of endeavor, wherein the at least one dilator tube each form two-halves; and wherein the at least one dilator tube includes a series of dilator tubes (figs.3a-3f; [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotic system having a dilator of Moll et al and Helmuth et al with at least one dilator tube each form two-halves of Abbate et al as it would provide a collapsible tapered dilator as set forth by Abbate et al.  Moll et al as modified by Helmuth et al and Abbate et al fail to explicitly disclose wherein the at least one dilator tube is configured to snap-fit together.
However, Fung et al teaches in the same medical field of endeavor, magnet components which can be affixed to distal portion of the guides in a variety of well-known and suitable manners includes snap-fit ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the halves and series of dilator tubes as taught by Moll et al as modified by Helmuth et al and Abbate et al with a snap-fit configuration as it would provide one of a plurality of well-known and suitable methods for coupling components as set forth in Fung et al.
Claims 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Helmuth et al (WO 2011/129894) as applied to claim 11 above, and further in view of Abbate et al (2010/0211093).

However, Abbate et al teach in the same medical field of endeavor, a series of sequential dilator tubes having differing diameters (figs.3a-3f; [0046]); wherein the guide tube is configured to penetrate soft tissue and wherein the one or more dilator tubes create a portal into soft tissue ([0073]; [0074]); and wherein the at least one dilator tube is configured to resist radial compression ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotic system having a dilator of Moll et al as modified by Helmuth et al with at least two nested dilator tubes to create a portal for screw or implant insertion and resisting compression of Abbate et al as it would provide a collapsible tapered dilator while maintaining rigidity and a known structure for positioning an implant/screw into a tissue of interest as set forth in Abbate et al. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Helmuth et al (WO 2011/129894) as applied to claim 11 above, and further in view of Sanderson (6,582,390).

However, Sanderson teaches in the same medical field of endeavor, wherein the handle extends perpendicularly relative to a longitudinal axis of the dilator tube (col.4, ll.10-13 - handle 24 is held generally perpendicular to a longitudinal axis of the dilator 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handle of Moll et al as modified by Helmuth et al with a handle which extends perpendicularly as it would provide one of a limited number of known handle configurations which can be held by an operator as set forth in Sanderson. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Kang et al (2007/0270685).
Regarding claim 23, Moll et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the guide tube is externally attached to and spaced from the end effector.
However, Kang et al teach in the same medical field of endeavor, wherein the guide tube is externally attached to and spaced from the end effector ([0044] – second member is configured to couple the first member and the surgical tool to the end effector, the first member may be a sleeve or sheath).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the guide tube of Moll et al with being externally attached to .
Response to Arguments
Applicant's arguments filed January 21st, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states Moll fails to disclose a rigid dilator tube.  Specifically, catheter 534 was alleged to be a guide tube, however catheter 534 is not and cannot be rigid as it is designed to pass through the lumen of veins.  This is the opposite of the guide tube 50 which is designed to penetrate through tissue.
Examiner’s position is the claim amendment discloses “a rigid guide tube” rather than “a rigid dilator tube” as stated in Applicant’s remarks.  Further, the portion of Moll et al relied upon to disclose this claim amendment has been updated in view of the change in scope of the claims.  Specifically, Moll et al disclose puncturing the fossa ovalis location with a sharpened device, such as a needle or wire passed through the working lumen of the guide instrument, [0287], figs.166.  It is understood that a “needle or wire” passed through the working lumen of the guide instrument would be sufficiently rigid as it is used to penetrate tissue.
In view of the above, Applicant respectfully requests withdrawal of the rejection of claims 1, 4 and 6.
Examiner’s position is claims 1, 4 and 6 are not allowable for at least the reasons stated above.
Regarding claims 2, 3 and 7-10, Applicant states the claims depend from claim 1 and are in condition for allowance for at least the same reasons set forth above with respect to claim 1.
Examiner’s position is claims 2, 3 and 7-10 are not allowable for at least the reasons stated above.
Regarding claim 11, Applicant states Moll fails to disclose a rigid dilator tube.  Specifically, catheter 534 was alleged to be a guide tube, however catheter 534 is not and cannot be rigid as it is designed to pass through the lumen of veins.  This is the opposite of the guide tube 50 which is designed to penetrate through tissue.  Helmuth does not and cannot remedy this deficiency of Moll.
Examiner’s position is the claim amendment discloses “a rigid guide tube” rather than “a rigid dilator tube” as stated in Applicant’s remarks.  Further, the portion of Moll et al relied upon to disclose this claim amendment has been updated in view of the change in scope of the claims.  Specifically, Moll et al disclose puncturing the fossa ovalis location with a sharpened device, such as a needle or wire passed through the working lumen of the guide instrument, [0287], figs.166.  It is understood that a “needle or wire” passed through the working lumen of the guide instrument would be sufficiently rigid as it is used to penetrate tissue.
Examiner does not rely on Helmuth to disclose this limitation.
Regarding claims 12-14, 16, 17 and 19-23, Applicant states the claims depend from claim 11 and are in condition for allowance for at least the same reasons set forth above with respect to claim 11.
Examiner’s position is claims 12-14, 16, 17 and 19-23 are not allowable for at least the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793